Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 06/27/2019 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a laminating device, for attaching a curved cover plate with an irregular shape to a flexible screen, the prior art does not teach or make obvious the concept of two elastic elements, one end of each of the elastic elements being attached to the pressing flat body, and the other end being attached to an end of the flexible screen in the manner claimed by the applicant.
Regarding claim 14, in a method for attaching a curved cover plate with an irregular shape to a flexible screen by using a laminating device, the prior art does not teach or make obvious the concept of attaching a center portion of the flexible screen onto the pressing flat wall of the pressing flat body, attaching both ends of the flexible screen to an elastic element being connected to the pressing flat body, thus obtaining an initial body in the manner claimed by the applicant.
Regarding claim 21, in a laminating device, for attaching a curved cover plate with an irregular shape to a flexible screen, the prior art does not teach or make obvious the concept of wherein ends of the pressing flat body are provided with moving .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745